Citation Nr: 1443324	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  13-07 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the April 10, 2014, decision of the Board of Veterans' Appeals (Board), which denied entitlement to an increased rating for service-connected asbestosis.  


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran served on active duty from February 1956 to June 1959.

The moving party seeks revision or reversal of the April 10, 2014 Board decision to the extent that it denied an increased rating for asbestosis. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In an April 10, 2014 decision, the Board denied entitlement to an increased rating for asbestosis. 

2. The April 10, 2014 Board decision was consistent with and reasonably supported by the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.


CONCLUSION OF LAW

The April 10, 2014, Board decision denying entitlement to an increased rating for asbestosis does not contain clear and unmistakable error. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants under VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Discussion of the VCAA is not necessary.

The Veteran was originally granted service connection for asbestosis in an October 2010 RO decision.  The RO assigned a 60 percent rating beginning March 18, 2009.  In April 2013, the RO decreased the asbestosis rating to 30 percent beginning July 1, 2013, and the Veteran appealed.  In April 2014, the Board granted restoration of the 60 percent rating for asbestosis and denied a rating in excess of 60 percent for asbestosis.  (The remand portion of the April 2014 Board adjudication cannot be subject to a CUE motion due its non-finality.)

The Veteran, through his representative, filed a CUE motion received on April 28, 2014 with respect to the April 10, 2014 Board decision denying an increased rating for asbestosis.  The appeals period expired, making the April 2014 Board decision final.  A final decision by the Board is subject to revision on the grounds of CUE and the previously filed motion became ripe for consideration.  See 38 U.S.C.A. 
§ 7111; 38 C.F.R. § 20.1400.

CUE is a very specific and rare kind of error.  38 C.F.R. § 20.1403(a).  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a); see Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).  Generally, either the correct facts, as there were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

To establish CUE, the appellant must show: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  See Bouton v. Peake, 23 Vet. App. 70, 71 (2008).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE motion.  Damrel, 6 Vet. App. at 245; see also Crippen v. Brown, 9 Vet. App. 412 (1996) (finding that the claimant cannot simply requesting that the Board reweigh or reevaluate the evidence is not a valid claim of CUE).  The following situations do not constitute CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and/or (4) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e); see also 38 U.S.C.A. §§ 501(a), 7111 (West 2002).

In his April 2014 motion, the Veteran asserts that the April 2014 decision denying an increased rating for asbestosis contained CUE in that it failed to consider November 2006 VA treatment records documenting outpatient oxygen therapy.  Review of the claims folder does not show that the November 2006 VA treatment records were available for review at the time of the April 2014 Board decision.  The Veteran has demonstrated that the facts known at the time were not before the Board.  Thus, the first CUE criterion is satisfied.  

Review of the claims folder shows that the Veteran filed his claim for service connection for asbestosis on March 18, 2009.  This date is the beginning of the applicable rating period.  See 38 C.F.R. § 3.400.  The November 2006 VA treatment records fall outside the relevant rating period.  Nonetheless, VA is required to consider the entire medical history in increased rating claims.  See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. §§ 4.1, 4.2 (2013).  The Board erred by not obtaining the November 2006 VA treatment records.  Thus, the second CUE criterion is satisfied.  

Review of the April 2014 Board decision includes a detailed discussion about the pertinent clinical findings and how they do not meet the total rating criteria for asbestosis.  See 38 C.F.R. § 4.97, Diagnostic Code 6833.  The Board cited an explicit clinical determination by the August 2012 VA examiner that the Veteran did not require outpatient oxygen therapy.  While the newly submitted November 2006 VA treatment records show that the Veteran previously had outpatient oxygen therapy, the April 2014 Board decision provides adequate reasons to support its determination that the Veteran was not under outpatient oxygen therapy or that his asbestosis symptoms otherwise approximated the total rating criteria during the applicable rating period.  See id.  Furthermore, the record at the time of the Board's April 2014 decision demonstrates that the Veteran's oxygen use was associated with his sleep apnea (see November 9, 2010 VA treatment record; December 2009 VA respiratory examination), which is not service-connected or shown to be related to the service-connected asbestosis.  The result in the Board's April 2014 decision would not have been manifestly different had the November 2006 VA treatment records been considered.  Thus, the third CUE criterion is not satisfied.


ORDER

Clear and unmistakable error CUE is not found in the April 10, 2014 Board decision, which denied entitlement an increased rating for asbestosis; the motion is denied.




____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


